Citation Nr: 0843989	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to service connection for presbyopia.

3.  Entitlement to service connection for color vision 
defect.

4.  Entitlement to service connection for macular RPE pigment 
disruption.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a letter of December 2007, the veteran cancelled his 
scheduled Travel Board hearing.

The issue of entitlement to service connection for macular 
RPE pigment disruption is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability.   

2.  Presbyopia is not due to a disease or injury.  

3.  The veteran's defective color vision is not due to a 
disease or injury.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Presbyopia is not a disease or injury within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c) (2008). 

3.  Defective color vision is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303 (C) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2005.  Although the letter provided 
adequate notice with respect to the evidence necessary to 
establish a claim for service connection, it did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  However, the veteran was 
subsequently provided notice pertaining to these latter two 
elements in May 2006, prior to the issuance of a Supplemental 
Statement of the Case (SSOC).  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Service connection for a chronic disease, 
including an organic disease of the nervous system, may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The law provides that refractive errors of the eyes are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

Entitlement to service connection for a left ear hearing loss 
disability

The veteran seeks service connection for a left ear hearing 
loss disability.  After a careful review of the evidence, the 
Board finds against the veteran's claim.  

Service medical records show that on the authorized 
audiological evaluation of December 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
15
15

On the audiological evaluation of July 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
10
15

Mild higher frequency hearing defect a.u. profile does not 
change was noted.  The ears were reported normal at that 
time.  

On the audiological evaluation of May 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
15
25

Examination reported the ears as normal.  

The veteran was afforded a VA compensation and pension 
examination in July 2008.  During this examination, the 
veteran reported hearing difficulty, particularly problems 
with distinguishing what is being said on TV.  The veteran 
reported that he was a training manager in service.  The 
veteran reported exposure to flight line noise and explosions 
for 20 years in service.  He denied occupational and 
recreational noise exposure.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
30
35

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

Based on the evidence above, the Board finds that service 
connection for a left ear hearing loss disability is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  Although the veteran 
seeks service connection for a left ear hearing loss 
disability, there is no evidence of such.  For veterans, 
basic entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating 
to wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2008).  

At this time, there is no competent evidence that the veteran 
has a left ear hearing loss disability.  The July 2008 VA 
compensation and pension examination did not show a left ear 
hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Board also notes that with the 
exception of the May 1997 examination which showed puretone 
threshold at 4000 Hz to be 25, the veteran's hearing in the 
left ear remained normal through service.  

The Board notes that while the veteran has made many 
statements regarding his hearing, he has not submitted any 
evidence of a current left ear hearing loss disability.  The 
Board recognizes that the veteran is competent to state he 
has hearing problems, however, he is not competent to state 
that they rise to the level of a disability.  Therefore, 
there is no competent evidence of record supporting the 
existence of a current disability.  Service connection is not 
warranted unless there is a "disability."  There is no 
competent evidence of a current left ear hearing loss 
disability.  Accordingly, a left ear hearing loss disability 
was not incurred in or aggravated by service, nor can an 
organic disease of the nervous system be presumed to have 
been incurred therein.  

Entitlement to service connection for presbyopia and color 
vision defect 

The veteran seeks service connection for a vision disability.  
He alleges that while in service he used to work with 
computers and used to stare for hours at red and green 
screens.  After a careful review of the evidence, the Board 
finds against the veteran's claim.  

A physical examination of December 1990 shows the veteran's 
distant vision to be 20/20 on the right eye and 20/15 on the 
left; near vision was 20/17 on the right and 20/15 on the 
left.  A physical examination of July 1991 shows the 
veteran's distant vision to be 20/25 on the right and 20/20 
on the left; near vision was 20/20 on the right and 20/17 on 
the left.  It was noted that the veteran had defective 
distant visual acuity, o.d., uncorrected, and that he failed 
the VTS-CV color vision test but passed the FALANT.  A May 
1997 physical examination shows the veteran's distant vision 
to be 20/20 in each eye; near vision was 20/17 on the right 
and 20/15 on the left.  It was noted the veteran failed the 
VTS-CV color vision test. 

The veteran was afforded a VA compensation and pension 
examination in August 2008.  During the examination, the 
veteran reported a decrease in vision from extensive computer 
use while in service.  It was noted that the veteran was 
prescribed bifocals in 1984 but he no longer wears them 
because of improved computer monitors.  The veteran reported 
poor color vision and difficulty distinguishing the colors 
blue, green and brown.  The veteran was diagnosed with 
presbyopia, congenital color vision defect OU and mild 
macular RPE Pigment disruption OS.  The examiner opined that 
the veteran's vision disorder are not at least as likely as 
not caused by or result of near visual tasks performed during 
service.  The examiner noted that the presbyopia/ congenital 
color defect are naturally occurring progression not 
exacerbated by near work.  The examiner noted that no medical 
evidence near visual tasks/computer use is causative of or 
exacerbates macular pigmentary changes.  

Based on the evidence above, the Board finds that service 
connection for a vision disability is not warranted.  While 
the evidence shows that the veteran has presbyopia and 
defective color vision, there is little persuasive evidence 
linking the veteran's current disability with service.  
Although service medical records show that defective distant 
visual acuity, o.d., uncorrected and failure of the VTS-CV 
color vision test were noted in service, the August 2008 VA 
examiner opined that the veteran's vision disorder are not at 
least as likely as not caused by or result of near visual 
tasks performed during service.  The examiner noted that the 
presbyopia/congenital color defect are naturally occurring 
progression not exacerbated by near work and that there is no 
medical evidence showing that near visual tasks/computer use 
is causative of or exacerbates macular pigmentary changes.  

To the extent that the veteran attributes his vision 
disability to service, the Board finds that the more 
probative evidence establishes that the veteran's disability 
was not manifest in service.  The Board has considered the 
various statements made by the veteran linking his current 
disability to his computer use in service.  However, the 
Board finds the opinion of the VA examiner to be more 
probative as to the relationship of the veteran's vision 
disability to service.  The VA examiner opined that the 
veteran's vision disorder are not at least as likely as not 
caused by or result of near visual tasks performed during 
service.  The VA examiner's opinion is based on the review of 
the service medical records and examination of the veteran.  

The Board further notes that service connection may not be 
allowed for refractive error of the eyes including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  As the evidence fails to show a superimposed 
disease or injury, service connection is not warranted for 
the veteran's current assessment of presbyopia and congenital 
color vision defect OU.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a vision disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for a left ear hearing loss disability is 
denied. 

Service connection for presbyopia is denied.  

Service connection for color vision defect is denied.  





REMAND

The veteran is seeking service connection for macular RPE 
pigment disruption.  The veteran was diagnosed with mild 
macular RPE pigment disruption OS in the August 2008 VA 
examination.  The examiner opined that no medical evidence 
near visual tasks/computer use is causative of or exacerbates 
macular pigmentary changes.  During the VA examination the 
examiner identified macular RPE pigment disruption.  However, 
the examiner failed to state whether this condition was 
present in service.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board finds that a VA opinion is necessary to decide the 
veteran's claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  A VA opinion should be obtained 
addressing whether the veteran's macular 
RPE pigment disruption was present in 
service and/or is attributable to service.  
The examiner should state for the record 
whether any currently shown disability is 
likely, as likely as not, or not likely 
related to service.  A complete rationale 
for all opinions should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


